IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 20, 2009
                                 No. 09-40550
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee
v.

JOSUE ROGEL-TORRES,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:09-CR-20-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Josue Rogel-Torres presents
arguments that he concedes are foreclosed by United States v. Ayala, 542 F.3d
494, 495 (5th Cir. 2008), cert. denied, 129 S. Ct. 1388 (2009), which held that a
violation of T EXAS P ENAL C ODE § 21.11(a) constitutes the offense of sexual abuse
of a minor, justifying a U.S.S.G. § 2L1.2(b)(1)(A)(ii) offense level increase. The
appellant’s unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.